Citation Nr: 1512059	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an initial compensable disability rating for a right thumb disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from February 1998 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma, which granted service connection for a right thumb disability and assigned a noncompensable (0%) disability rating.  That rating decision also denied service connection for cervical spine disability. 

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.

The case was previously before the Board in February 2014, when it was remanded for examination and medical opinions.  The requested development has been completed.  

The issues of entitlement to service connection for thoracic and lumbar spine disorders were before the Board in February 2014.  On remand, the RO granted service connection for degenerative disc disease of the thoracolumbar spine, status post sacrum and coccyx fractures, in an August 2014 rating decision.  Service connection having been granted, these issues are no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  There is a current diagnosis of cervical strain, but the most persuasive and probative evidence of record indicates it is unrelated to active military service or any event experienced therein.

2.  The Veteran is right handed.  

3.  The Veteran's service-connected right thumb disorder is manifested by subjective complaints of pain, weakness and fatigue; there is no objective evidence of limitation of motion, functional loss, and no x-ray evidence of abnormality.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability was have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a compensable disability rating for a right thumb disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran was provided the requisite notice with respect to his claims for service connection in a pre-adjudication letter dated April 2008 and a post-adjudication letter dated February 2014, followed up by a re-adjudication of the claims in an August 2014 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Those letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his former representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

As an aside, the Board notes the Veteran's claim for an initial compensable disability rating for a right thumb disability involves his disagreement with the initial disability rating assigned upon the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and a disability rating and effective date was assigned section 5103(a) notice was no longer required.  In any case, as indicated above, the Veteran was fully notified of the evidence necessary to substantiate his claims and, thereafter, his claims were readjudicated numerous times, most recently in an August 2014 SSOC.

VA's duty to assist has been satisfied.  Specifically, VA obtained service treatment records and identified private medical records, to the extent available.  The Veteran indicated he does not receive VA medical treatment for the issues on appeal and has not otherwise identified relevant records not currently associated with the claims folder. The Veteran was afforded the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The duty to assist also includes providing VA examinations when required under the law.  The Veteran was provided VA examinations associated with these claims in September 2008, April 2014, and May 2014.

The September 2008 and April 2014 VA examinations of the Veteran's right thumb are adequate in that they provided physical findings necessary to use in conjunction with the applicable rating criteria used to rate the service-connected disability.  The Board finds the May 2014 VA examination of the cervical spine also adequate in that it provided a medical opinion addressing current diagnosis and the Veteran's contended nexus to military service.  All examinations of record are based on a thorough physical examination, diagnostic testing, a review of the claims folder, and consideration of the Veteran's lay statements.  The 2014 VA examinations of record are also in substantial compliance of the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The adequacy of the medical opinion has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the April 2011 videoconference haring the issues on appeal were identified and the representative and the Acting VLJ specifically elicited testimony from the Veteran and the appellant as to the relevant clinical history and needed elements for service connection for a cervical spine disability, along with testimony related to the severity of his service-connected right thumb disability.  Also, neither the appellant nor her representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection for Cervical Spine Disability

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran has, throughout the pendency of the appeal, indicated he has multi-level spine problems as a result of his military service, to include carrying heavy equipment, labor-intensive duties, and a November 2002 car accident, which resulted in a broken coccyx and sacrum.  The Veteran's service treatment records confirm the car accident and sporadic complaints of low back pain.  As a result of the Board's February 2014 remand and the subsequent May 2014 Compensation and Pension examination, service connection has been granted for a thoracolumbar spine disability found as residual to the 2002 car accident.  

The Veteran's service treatment records do not reflect complaints of, treatment for or a diagnosis of a cervical spine disorder during service.  While the November 2002 car accident is documented, all documented injuries treated, and complaints thereafter pertain to his low back, not his cervical spine (neck) specifically.  

In February 2003, a separation examination of the Veteran was conducted.  Clinical evaluation of the neck and the spine were normal, with no abnormalities noted by the examining physician.  Also significant, the accompanying 2003 report of medical history, the Veteran did not self- report any complaints related to his neck / cervical spine at that time. 

After service, the Veteran testified that he complained of and received treatment for his neck/cervical spine from a private chiropractor. In contrast, there is a notable absence of any post-service medical treatment records related to the neck (cervical spine).  The Veteran's private chiropractor submitted a summary of all treatment accorded the Veteran from 2005 to 2011, which merely references spine treatment at the thoracic, lumbar, and sacral levels.  The chiropractor does not indicate any treatment to the cervical spine level specifically. 

The Veteran was afforded a VA examination of the cervical spine in May 2014 where he reported an onset of symptoms of neck pain dating to approximately 2000 during service.  He indicated that they had gradual onset with physical training and heavy lifting and that the condition has gotten worse through the years.  X-ray and physical findings were largely normal.  The examiner diagnosed the Veteran with chronic cervical spine strain and opined "that it was less likely than not" that the claimed cervical spine disorder was incurred in, or caused by any incident in service to include the 2002 car accident or any heavy lifting of strenuous duties.  The examiner reviewed the evidence contained in the claims file and specifically noted findings documented in the service treatment records as well as post-service treatment records showing multi-level spine pain and treatment.  While the Veteran's lay statements describing in-service injury, in-service pain, and pain since service were considered, the examiner weighed this against the lack of in-service documented cervical spine complaints.  Rather, in-service complaints and objective findings were limited to the low back, coccyx, and sacrum.

The Board finds the May 2014 VA examination persuasive.  It is based on a complete physical examination, to include diagnostic testing, a thorough review of the claims folder, and consideration of the Veteran's lay description of in-service events and symptoms.  Also compelling, no medical professional has ever linked any cervical spine condition to the Veteran's military service or otherwise disagreed with the 2014 VA examiner's opinion.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his complaints of pain and other experienced symptoms.  See, Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran reported gradual in-service neck pain as a result of heavy lifting since 2000, worsened by the 2002 car accident.  At the April 2011 hearing, the Veteran testified that he injured his neck due to heaving lifting and carrying heavy loads such as a rucksack, body armor, and his helmet during service.  He testified that this resulted in "a lot of wear and tear" on his neck and back.  He further testified that he had complaints of neck pain subsequent to the November 2002 car accident.  He further testified that he sought treatment specifically for the neck in 2006, years after service, to include from a private chiropractor.  

The Board concludes the Veteran is, at the very least, competent to observe various aches and pains of his neck/cervical spine.  Despite his testimony of continuous symptoms since service, he was not actually diagnosed with a cervical spine disorder, namely cervical strain, until 2014, years after service.  Cervical strain, moreover, is not considered a "chronic condition" under 38 C.F.R. § 3.309(a) and, therefore, service connection cannot be established merely because the Veteran claims continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

The Veteran's lay statements, moreover, were considered by the May 2014 VA examiner who still found a nexus to service not likely.  It is noteworthy that the medical records provided by the Veteran's private chiropractor do not support any complaints or treatment for cervical spine pain since service.

In short, there is no objective medical evidence of a diagnosis of a cervical spine disorder during service or for years after service; no medical professional has associated the Veteran's current cervical strain with any incident of his military service and, indeed, the 2014 VA examiner opined to the contrary.  Private treatment records are similarly silent as to any post-service treatment, complaints, or diagnoses related to the cervical spine.  In the absence of a persuasive and probative medical nexus service connection cannot be granted.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  The most persuasive and probative evidence does not support the claim for service connection for a cervical spine disorder; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Right Thumb

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are not warranted as the Veteran's disability is manifested by consistent symptomatology and objective physical findings throughout the appellate time frame.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Here, according to medical and service records, the Veteran is right handed.  Thus, the Veteran's right thumb disability is rated 0% (non-compensable) under Diagnostic Code 5228, for limitation of motion of the thumb (major).  A noncompensable rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating contemplates a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The 20 percent rating is the highest disability rating assignable under this Diagnostic Code.

Notes accompanying the ratings for single finger impairments indicate, for digit V (i.e., the thumb), the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand at (1); see also 38 C.F.R. § 4.71a, Plate III.  The thumb can also be rated for "ankylosis" of the joint, or "frozen" joint, under Diagnostic Code 5224.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

Here, the Veteran had an in-service right thumb avulsion fracture in August 1999.  The Veteran claims some functional limitations of his right hand since that time, to include difficulty typing for prolonged periods, and some gripping weakness.  He further testified at his hearing that his chiropractor "pops" his right thumb once every other week.  

Private treatment records, to include chiropractic records, are silent as to any treatment for his right thumb since service.  Indeed, there is no medical evidence of any ongoing treatment for his right thumb since service.

The Veteran was first afforded a VA examination in September 2008.  He reported pain in the base of thumb and wrist which occurs 10 times per day and each time lasts for 1 hour(s) and was elicited by physical activity, stress and heavy lifting and is relieved by aspirin and by ice/heat.  He reported treatment by physical therapy and chiropractor.  X-ray examination of the right thumb and hand revealed findings within normal limits.  The Veteran had full range of motion of his right thumb on testing, to include on repetition.  The examiner indicated no diagnosis because there was no objective pathology to render a diagnosis.

At the April 2011 hearing, the Veteran testified his right thumb disability had worsened since the 2008 VA examination.  Specifically, he indicated he could not touch his palm with his right thumb.  

In light of his testimony, the Veteran was provided another VA examination in April 2014.  At that time, the Veteran reported having weakness and occasional pain with physical exertion along with a lack of right thumb stamina and occasional stiffness.  The Veteran reported being right handed.  X-ray examination was negative for any abnormal findings.  Range of motion testing revealed no evidence of limitation of motion or painful motion of the right thumb.  There was no gap between the thumb pad and the fingers on opposition.  Repetitive motion testing did not reveal any additional limitation.  There was no evidence of grip strength weakness or ankylosis.  Although the Veteran reported symptoms of weakness, fatigue, and pain, there was no objective evidence of additional impairment or limitation of function with flare-up.  The examiner concluded that the Veteran's old right thumb avulsion fracture was currently "asymptomatic."  

In short, the medical evidence shows x-ray evidence of an old avulsion fracture, but with no current residual abnormality, full range of motion, and no objective evidence of functional loss or pain.  Thus, a compensable rating under Diagnostic Codes 5224 or 5228 is not warranted. 

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

The Board considered whether a compensable rating was warranted in light of 28 C.F.R. §§ 4.40 and 4.45.  In this case, however, despite the Veteran's lay statements, there is absolutely no evidence of objectively confirmed functional loss.  The Veteran during the 2014 VA examination, for example, indicated flare-ups occurred after prolonged writing or typing lasting approximately three minutes.  The examiner, however, did not observe any change to range of motion after three repetitions nor did the examiner objectively observe pain on motion or any other limitations due to pain, fatigue, weakness, lack of endurance, or incoordination.  The 2008 VA examiner, moreover, found no objective evidence that the Veteran's right thumb disability affected the function of his overall right hand or wrist. In fact, the 2008 VA examiner declined rendering any diagnosis related to the right thumb and the 2014 VA examiner described the Veteran's right thumb as "asymptomatic." In light of the foregoing, the Board finds that a compensable disability rating for a right thumb disability is not warranted for any period of time covered by this appeal, under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).

The most persuasive and probative evidence does not support the assignment of a compensable disability rating for his service-connected right thumb disorder.  Two VA Compensation and Pension examinations have been conducted and each reveals normal findings with respect to his right thumb.  There is no objective evidence of limitation of motion, weakness or functional impairment of the right thumb.  Indeed, there is no objective evidence of any ongoing treatment, complaints, or symptoms of the right thumb.  The evidence of record does not show that the Veteran meets the rating criteria for the assignment of a compensable disability rating for his service-connected right thumb disability, to include consideration of functional loss.  

The Board also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the demonstrated manifestations of the disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

The Board further considered whether the Veteran's increased rating claim reasonably raised a claim seeking a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability).  Here, the Veteran is employed, while he indicates that he has grip strength weakness which interferes with some work activities, he has not indicated missing any work.  There is no indication that his right thumb disability renders him totally unemployable, nor has the Veteran claimed total unemployability.  It is noteworthy that the Veteran applied for VA Vocational Rehabilitation in May 2009, but his application focused on unrelated disabilities.  With regard to the right thumb, any occupational impairment, such as being placed on light duties at work, are aspects already contemplated in the rating schedule.  For these reasons, the Board finds a claim seeking TDIU was not reasonably raised herein.

Even considering all potentially applicable diagnostic codes, the reported subjective complaints and reported functional loss, a compensable disability rating for his service-connected right thumb disorder is not warranted.   The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to an initial compensable disability rating for a right thumb disability is denied.  



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


